OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Contrary to defendant’s contention, the hearing court did not abuse its discretion in denying defendant’s request to call the complainant at the Wade hearing (United States v Wade, 388 US 218). A defendant does not have an absolute right to call a complainant at the Wade hearing absent some indicia of the suggestiveness of the identification procedure employed (People v Chipp, 75 NY2d 327, 336-338). Defendant argues, however, that he has a right to call the complainant where there has been a showup, an inherently suggestive identification procedure (see, People v Riley, 70 NY2d 523). This argument has no application where, as here, the defendant does not dispute that the showup was made promptly and at the scene of the crime (see, People v Love, 57 NY2d 1023). Nor has he claimed that the complainant’s testimony would have differed in any respect from that offered by the People’s witnesses. In these circumstances, defendant is not entitled to call the complainant at the hearing (People v Chipp, supra).
We have considered defendant’s remaining contention and conclude that it is without merit.
*987Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed in a memorandum.